Mikoll, J. P. (dissenting).
In our view Supreme Court did not err in precluding oral modification of the written contract. The July 4, 1994 letter was an attempt to modify the contract but was ineffectual for that purpose. Plaintiff never signed the letter and, thus, it could not be enforced against it (see, General Obligations Law § 15-301). The letter also did not establish a condition precedent to the legal effectiveness of the written contract (see, Silveri v Laufer, 179 AD2d 633).
The word "approval” does not appear in the letter so as to condition the contract upon defendant’s approval of the leases. Moreover, even if the letter is viewed as creating the claimed condition, plaintiff’s conduct in sending the leases to defendant for his review did not constitute even a partial performance "unequivocally referable” to the attempted modification so as to avoid the writing requirement. The conduct of plaintiff in furnishing the leases was also compatible with the written contract signed by defendant and thus was equivocal (see, Omega Indus. v Chemical Bank, 226 AD2d 512, 513-514). Plaintiff’s conduct in depositing the down payment and *869forwarding the leases to defendant for his review was compatible with the terms of the written agreement and served to accommodate defendant in furtherance of plaintiff’s interests. Consequently, we would affirm Supreme Court’s judgment granting summary judgment to plaintiff.
White, J., concurs. Ordered that the judgment is reversed, on the law, with costs, and motion denied.